SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

455
KA 08-01137
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

KARON R. RUSSELL, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (LESLIE E. SWIFT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (John R.
Schwartz, A.J.), rendered December 17, 2007. The judgment convicted
defendant, upon his plea of guilty, of robbery in the first degree,
attempted criminal possession of a weapon in the second degree (two
counts), assault in the second degree, obstructing governmental
administration in the second degree, harassment in the second degree
and resisting arrest.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court